DETAILED ACTION
The Amendment filed July 11, 2022 has been entered. Claims 1-20 are pending. Claims 14-20 are withdrawn from consideration as being drawn to non-elected inventions without traverse. Claims 1 and 12 are independent.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allan et al. (US 5,416,743).
Regarding independent claim 1, Allan et al. disclose a device, comprising: 
memory architecture having multiple bitcell arrays (FIG. 3: bit cell, and Abstract: DRAM or SRAM); 
column multiplexer (36) circuitry (see EXAMINER’S MARKUP below) coupled to the memory architecture via multiple bitlines (BIT LINES) for read access operations (46, 48, i.e., sensing), wherein the column multiplexer circuitry performs read access operations in the multiple bitcell arrays via the bitlines based on a sense amplifier enable signal (ENABLE RMAO, RMAE) and a read multiplexer signal (Yio, Yie); and 
control circuitry that provides the sense amplifier enable signal (ENABLE RMAO, RMAE) and the read multiplexer signal (Yio, Yie) to the column multiplexer circuitry based on a clock signal (44) so that the column multiplexer circuitry is able to perform the read access operations (46, 48, i.e., sensing).
Regarding dependent claims 2-9 and 11, Allan et al. disclose the limitations of claims 2-9 and 10. See EXAMINER’S MARKUP below and accompanying disclosure. 


    PNG
    media_image1.png
    968
    623
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    552
    1051
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Allan et al. (US 5,416,743) in view of Parris et al (US 6,608797).
Regarding claim 10, Allan et al. teach the limitations of claim 9.
Allan et al. do not explicitly disclose wherein the control circuitry has a first latch, a second latch, an input logic gate, and an output buffer, and wherein: the input logic gate receives the clock signal, receives the sense amplifier enable signal, and provides a buffered clock signal to the first latch, the first latch receives the buffered clock signal, receives the column address, and provides a first latched signal to the second latch, the second latch receives the first latched signal, receives the sense amplifier enable signal, and provides a second latched signal to the output buffer, and the output buffer receives the second latched signal and provides the read multiplexer signal as an output control signal to the column multiplexer circuitry.
Parris et al. teach the deficiencies in FIG. 3 and accompanying disclosure, i.e., generating column selection signal, Yi.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Parris et al. to the teaching of Allan et al. such that a memory device, as taught by Allan et al., utilizes column selection signal comprising control circuitry, as taught by Parris et al., for the purpose of generating memory control signals proper to memory devices.

Regarding independent claim 12 and its dependent claim 13 are rejected for the same reason set forth above as applied to claims 1-11.

Response to Argument
Applicant’s Amendment filed 07/11/2022, with respect to the rejection(s) of claims 1-20 under 35 USC 102 and 103, have been fully considered but are not persuasive. 
Applicant argues that the prior art fails to disclose “control circuitry that provides the sense amplifier enable signal and the read multiplexer signal to the column to the column multiplexer circuitry based on a clock signal so that the column multiplexer circuitry is able to perform the read access operations” as recited in claim 1.
In response to Applicant’s arguments, the prior art of record, Allan discloses control circuitry that provides control signals, such as the ENABLE RMAE(O) claimed sense amplifier enable signal and Yio(e) claimed read multiplexer signal, to the column multiplexer circuitry (see EXMINER’S MARKUP above). For the Applicant’s convenience, Examiner produces EXMINER’S MARKUP above to compare Applicant’s column multiplexer circuitry and Allan’s column multiplexer circuitry.  
Therefore, it is respectfully submitted that the examiner maintains the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/                                             Primary Examiner, Art Unit 2825